Citation Nr: 1112627	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Parrish Medical Center between April 18, 2003 and April 22, 2003.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse action by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida which is the Agency of Original Jurisdiction (AOJ) in this matter.


FINDING OF FACT

A VA facility was feasibly available to the Veteran on April 18, 2003 and an attempt to use it before hand would not have been considered unreasonable by a prudent layperson.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred April 18, 2003 to April 22, 2003, pursuant to the Veterans Millennium Health Care and Benefits Act are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (prior to, and subsequent to February 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

It is noted that the Veteran is currently rated at 10 percent for residuals of a fracture of the right navicular bone, and he has been awarded VA pension.

Since the Veteran's non-VA emergency care was provided, 38 U.S.C.A. § 1725 has been amended twice (effective October 10, 2008 and February 1, 2010).  In October 2008 a legislative change to 38 U.S.C.A. § 1725 replaced the word "may" with the word "shall" in the first sentence.  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Further amendments were made to 38 U.S.C.A.§ 1725 effective February 10, 2010, for all claims pending under the statute.  These amendments essentially provide for reimbursement of certain costs for emergency services covered by the statute to the extent private insurance could not reimburse a claimant in full for the services rendered.  See Pub. L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.

The above-described amendments do not affect the outcome of the Board's decision in this case as resolution of the Veteran's claim turns on whether emergency care was provided and whether a VA facility was feasibly available.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

In this case, on April 18, 2003, the Veteran presented for treatment at the Parrish Medical Center in Florida.  He reported that he had fallen approximately one week earlier and he indicated that he had been experiencing pain, swelling, and difficulty moving his shoulder since then.  The Veteran was admitted through the emergency room with a fracture of the left proximal humerus.  The Veteran was hospitalized for until April 22, 2003, during which time a hemiarthroplasty was performed.

The Veteran's claim was denied as it was determined that a VA facility was available to the Veteran at the time he sought treatment at Parrish Medical Center.  The Veteran disagreed with this statement, indicating that his doctor had told him that it was not recommended that he travel any place. 

In his substantive appeal, the Veteran indicated that at the time he fell, he felt that he had just bruised himself.  He stated that he stayed in bed all week, and then decided to go to the emergency room at Parrish Medical Center on Friday afternoon.  The Veteran reported that he does not drive and did not know how he would have made it 129 miles to the VA medical center in Tampa, since he walked the approximately three miles to the Parrish Medical Center.

It is noted that the mere existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53.  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millennium Act for the treatment received between April 18-22, 2003.  While the Veteran complained that he could not have made it to Tampa, there are several VA medical facilities within a closer proximity to the Veteran than Tampa, such as the Orlando VA medical center.

Furthermore, it is not considered that the Veteran had an emergent condition at the time he sought private treatment.  Rather, the Veteran sought treatment approximately a week after falling and injuring his shoulder.  As noted above, for reimbursement to be authorized, it must be shown that the treatment that was received is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part). 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(b).  

In this case, the Veteran rested in bed all week following the fall that fractured his humerus.  He only went to the emergency room on a Friday afternoon (he was admitted at three PM), after resting at home for the entire week; and there is no indication that his symptoms worsened on Friday afternoon to the extent that it would have caused the Veteran to perceive that his health would be placed in serious jeopardy without treatment.  The Veteran did not call an ambulance, rather he walked approximately three miles to receive treatment.  As such, the Board concludes that a prudent layperson would not have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  

Given this conclusion, the criteria for entitlement to reimbursement for the reasonable value of treatment received by the appellant at the Parrish Medical Center between April 18-22, 2010 have not been met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-08.

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As such, the Veteran's claim is denied.


ORDER

Payment or reimbursement for private hospital care expenses incurred between April 18, 2003 to April 22, 2003 is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


